          Case 20-34682 Document 222 Filed in TXSB on 11/17/20 Page 1 of 1
                                        Electronic Appearance Sheet


David Grantz, Meyner and Landis, LLP
Client(s): Attorney (Pro Hac) for Creditor Signature Bank

Ryan Blaine Bennett, Kirkland & Ellis, LLP
Client(s): Debtors

W. Benjamin Winger, Kirkland & Ellis, LLP
Client(s): Debtors

Yusuf Salloum, Kirkland & Ellis, LLP
Client(s): Debtors

Debbie Farmer, Kirkland & Ellis, LLP
Client(s): Debtors

Alexander McCammon, Kirkland & Ellis, LLP
Client(s): Debtors

Matthew D. Cavenaugh, Jackson Walker, LLP
Client(s): Debtors

Genevieve Graham, Jackson Walker, LLP
Client(s): Debtors

Benjamin Schak, Milbank LLP
Client(s): Fortress Credit Co LLC

Sean Davis, Winstead PC
Client(s): Houston NFL Holdings, L.P.

Benjamin Kadden, Lugenbuhl
Client(s): Hartree Partners, LP

Peter McLauchlan, The McLauchlan Law Group PLLC
Client(s): Novum Energy Trading, Inc.

David Grantz, Meyner and Landis LLP
Client(s): Signature Bank




Page 1 of 1
